Response to Amendment
This action is responsive to the amendment filed on 05/16/2022. By this amendment, claims 13-17 and 20-21 are pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 13 (amended) …wherein the first writing mode and the second writing mode are different.
Allowable Subject Matter
Claims 13-17 and 20-21 are allowed.
Reasons for allowance:
The prior arts of record, alone or in combination, do not teach “the user data and the parity data are written in the first set of the plurality of memory cells according to a first writing mode and the temperature information is written in the second set of the plurality of memory cells according to a second writing mode”.
Claims 12-17, and 20-21 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992. The examiner can normally be reached Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138